DETAILED ACTION
	The amendment dated 2-19-2021 is acknowledged.
	Claims included in the prosecution are 11 and 13-16.
	The following are the rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 11 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The negative limitation, “wherein the liposomes do not comprise an additional immunogen for treating hepatitis B” now introduced in claim 11 has no support in the specification as originally filed and therefore, deemed to be new matter. A careful 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipate by CN1346633 of record 
	CN 134 discloses liposomes containing lecithin, cholesterol and vitamin E for the treatment of Hepatitis B treatment (See English translation).
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that claim 11 has been amended reciting that the liposomes do not comprise an additional immunogen for treating hepatitis B.
	This argument is not persuasive since as pointed out above, instant specification does not define the term, immunogen and therefore, it is unclear from the specification as to what is excluded. Furthermore, instant claim excludes only ‘immunogen’ and claim recites ‘comprising’.  CN134 teaches the ‘ribavirin’ as an antiviral agent which instant claim does not exclude.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rawat, Molecular Membrane Biology, 2003),  WO 2007 by themselves or in combination and in further combination with Wu (8,591,908) .
	Rawat teaches that the entry of enveloped viruses by cholesterol and phospholipids or sphingolipids by fusion process. According to Rawat, the vesicle system containing PC (lecithin), PE, SM and Cholesterol fuse or rupture the virus (See the entire publication).
	Rawat however, does not specifically teach that the enveloped virus is Hepatitis B virus. Rawat also does not teach the presence of palmitic acid or vitamin E in the liposomes.
	WO 2007 teaches that enveloped viruses are inactivated by lipid vesicles (liposomes). One of the viruses taught by WO is hepatitis B virus. The liposomal composition contains palmitic acid. Although the liposomes taught by WO are non-
	Wu while disclosing vaccine preparations for hepatitis B teaches that liposomes can be made using phospholipids, cholesterol, palmitic acid and vitamin E (Abstract, col. 9, line 58 through col. 10, line 34).
	It would have been obvious to one of ordinary skill in the art to use liposomes made of phospholipids instead of non-phospholipid liposomes of Rawat since liposomes made of phospholipid also fuse with the enveloped virus and prevent its entry. One of ordinary skill in the art would be further motivated to use phospholipid and palmitic acid and/or vitamin E containing liposomes since  Wu teaches that palmitic acid and vitamin E could be added to the liposomes which are used for the same purpose and WO 2007 teaches the inclusion of palmitic acid in liposome to prevent the  entry of enveloped virus, hepatitis B in phospholipid liposomes. 
	
4.	Claims 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over CN1346633 of record  or CN 1346633 of record, in combination with Rawat, Molecular Membrane Biology, 2003),  WO 2007 by themselves or in combination and optionally in further combination with Van Dyke (US 2013/0108688) and Zhu (US 2011/0105995) and Loizou (US 2009/0110674).
	CN 101 discloses liposomes containing DPPG and cholesterol for the treatment of hepatitis B treatment (See the Abstract, Description and claims of English translation).

Dwek teaches liposomes containing DOPE/CHEMS/PEG-PE l liposomes for the treatment of hepatitis B infections (Abstract, 0003, 0051, 
	The compositions of CN 101 and 134 contain in addition, an antiviral agent.
	The teachings of Rawat and WO 2007 have been discussed above.
	Van Dyke teaches palmitic acid is a stabilizer for liposomes (Abstract and 0068_
Zhu while disclosing liposomal formulations teaches that palmitic acid promotes the fusion of liposomes (Abstract and 0147).
Loizou teaches that vitamin E is an antioxidant and prevents the oxidation reaction in liposomes (0006 and 0317).
It would have been obvious to one of ordinary skill in the art to use liposomes without any additional active agent since Rawat and WO 2007 teach that liposomes by themselves fuse with the enveloped virus and prevent its entry.
	One of ordinary skill in the art would further be motivated to include palmitic acid since it is a stabilizer and promotes fusion as taught by Van Dyke and Zhu respectively. The addition of vitamin E in the liposomal compositions would have been obvious to one of ordinary skill in the art since Louzou teaches that it is an antioxidant and prevents the oxidation reactions in liposomes.
	Applicant’s arguments have been fully considered, but are deemed to be moot in view of the new rejections.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612